Case 1:18-cv-00823-CFC-JLH Document 254 Filed 06/08/21 Page 1 of 1 PageID #: 24112




                                      May 24, 2021

  VIA E-FILING
  The Honorable Colm F. Connolly
  J. Caleb Boggs Federal Building
  844 N. King Street
  Room 4124; Unit 31
  Wilmington, DE 19801-3555

        RE: Par Pharmaceutical Inc., et al. v. Eagle Pharmaceuticals Inc.
            C.A. No. 18-cv-823-CFC-JLH

  Dear Judge Connolly:

  We represent the Plaintiffs (collectively “Par”) in the above-captioned Hatch-
  Waxman Act case, in which defendant Eagle Pharmaceuticals, Inc. (“Eagle”) seeks
  FDA approval to launch a generic version of plaintiff Par’s Vasostrict® product.
  The Court has scheduled a joint status call in this matter and Par v. Amneal (18-cv-
  2032) for Wednesday, May 26, 2021, at 9:00 am.

  Following the postponement of the trial date in light of Eagle’s late disclosure of
  important testing data, Plaintiffs conducted discovery of Eagle and its contract
  manufacturer, AMRI. That discovery is complete, and Par has provided an
  updated infringement report. Eagle has indicated that it intends to serve a reply
  report this week.

  With respect to the FDA, Eagle’s ANDA has not been approved
                              Eagle has publicly stated that it is doing further testing
  at the FDA’s request. Assuming the tests are successful, Eagle would then need to
  make an additional submission to the FDA. The FDA has 6 months to review any
  new filing on an expedited track or 8 months on the normal track. At that point,
  the FDA might approve or reject the amended ANDA.

                                                Respectfully submitted,

                                                /s/ Michael J. Farnan

                                                Michael J. Farnan
  cc: Counsel of Record (Via E-Mail)

     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
